Exhibit 10.1

June 6, 2007

Comerica Bank, as Agent

500 Woodward Avenue

Detroit, Michigan 48226

 

  Re: MegaBingo, Inc. and MGAM Systems, Inc.

Ladies and Gentlemen:

Reference is made to that certain Revolving Credit Agreement, dated as of
April 27, 2007 (as in effect, the “Credit Agreement”) by and among the Banks
referred to therein, Comerica Bank, as agent for the Banks (in such capacity,
the “Agent”) and MegaBingo, Inc., a Delaware corporation (“MegaBingo”) and MGAM
Systems, Inc., a Delaware corporation (“MGAM”, together with MegaBingo,
collectively referred to as the “Borrowers”). Capitalized terms used but not
otherwise defined herein shall have the respective meanings ascribed thereto in
the Credit Agreement.

The Borrowers hereby request that the Banks amend Section 7.6(b)(i) of the
Credit Agreement by deleting the phrase “within 60 days of the date of this
Agreement” appearing therein (the “Amendment”).

By their signatures set forth below, the Agent and the Banks hereby agree to the
Amendment. This letter shall be deemed to be the first amendment to the Credit
Agreement.

Except as expressly set forth herein, nothing herein shall constitute an
amendment or modification of, or waiver or consent to, any terms or provisions
of the Credit Agreement or any other Loan Document.

This letter may be executed in several counterparts and each executed copy shall
constitute an original instrument, but such counterparts shall together
constitute but one and the same instrument.

Kindly acknowledge your agreement to the foregoing by signing a copy of this
letter in the space provided below.

 

Very truly yours, MEGABINGO, INC.

By:  

/s/ Randy Cieslewicz

  Randy Cieslewicz, CFO   MGAM SYSTEMS, INC. By:   /s/ Randy Cieslewicz   Randy
Cieslewicz, CFO

 



--------------------------------------------------------------------------------

AGREED TO AND ACKNOWLEDGED: COMERICA BANK, as Agent, Swing Line Bank and Issuing
Bank

By:   /s/ Chad G. Neely   Name: Chad G. Neely   Title: Vice President

COMERICA BANK, as Bank By:   /s/ Chad G. Neely   Name: Chad G. Neely   Title:
Vice President

CIT LENDING SERVICES CORPORATION, as Syndication Agent By:   /s/ Anthony Holland
  Name: Anthony Holland   Title: Vice President

CIT LENDING SERVICES CORPORATION, as Bank By:   /s/ Anthony Holland   Name:
Anthony Holland   Title: Vice President